Exhibit 10.5

FMC Corporation Salaried Employees’ Equivalent Retirement Plan

(As amended and restated effective as of January 1, 2009)

Section 1. Establishment and Purposes of the Plan. The FMC Salaried Employees’
Equivalent Retirement Plan (the “Plan”) was established effective January 1,
1976 by FMC Corporation, a Delaware corporation (“Company”). The purpose of the
Plan is to provide employees of the Company and its affiliated companies that
have adopted the Plan (collectively, the “Employer”) with the retirement
benefits they would have received under Part I - Salaried and Non-Union Hourly
Employees’ Retirement Plan of the FMC Corporation Employees’ Retirement Program
(the “Salaried Retirement Plan”), but for the limitations of Sections 401(a)(17)
and 415 of the Internal Revenue Code of 1986, as amended (the “Code”), and but
for the fact that amounts an employee defers under the FMC Corporation
Non-Qualified Savings and Investment Plan are not pensionable earnings under the
Salaried Retirement Plan. The Plan is now being amended and restated, effective
as of January 1, 2009 in order to comply with Section 409A of the Code.

Section 2. Participants. An employee of any Employer who is an active
participant in the Salaried Retirement Plan will become a “Participant” in the
Plan on the day he or she becomes entitled to an Excess Benefit under Section 3
of the Plan. Once an individual is a Participant, he or she will remain a
Participant until his or her entire Excess Benefit, if any, has been paid.

Section 3. Excess Benefit. Each employee of an Employer who is an active
participant in the Salaried Retirement Plan will be entitled to receive an
“Excess Benefit” under this Plan equal to the amount, if any, by which his or
her accrued benefit under the Salaried Retirement Plan would be reduced for
items (a) through (c) below if such benefit under the Salaried Retirement Plan
were to commence on the Benefit Payment Date (as defined in Section 6 herein):

 

  (a) to comply with the limitations of Section 415 of the Code;

 

  (b) because his or her pensionable earnings exceed the annual compensation
limit under Section 401(a)(17) of the Code, as adjusted (for 2009, $245,000);
and

 

  (c) because deferred compensation is not included in the definition of
pensionable earnings under the Salaried Retirement Plan.

Section 4. Funding. Neither the Company nor any Employer is required to
segregate on its books or elsewhere any amount to be used to pay Excess
Benefits, and no accounts will be maintained for Participants under the Plan.
This Plan will be unfunded, and Plan benefits will be payable only from the
general assets of the Company or any Employer. Each Participant has only the
rights of an unsecured creditor of the Company or any Employer, as to his or her
Excess Benefit.



--------------------------------------------------------------------------------

Section 5. Establishment of Trust. The Company may, in its sole discretion,
establish a domestic grantor trust in order to accumulate assets to pay Plan
obligations. The assets and income of any trust established under this Plan will
be subject to the claims of the Company’s creditors (and those of any Employer,
but only to the extent they are attributable to the contributions of such
Employer or required by law) in the event of the Company’s (or any Employer’s)
bankruptcy or insolvency, and the trust document will specifically contain
language to that effect, and language specifying the mandatory procedure for the
Company to notify the trustee of bankruptcy or insolvency. The establishment or
maintenance of a domestic trust will not affect the Company’s (or any
Employer’s) liability to pay Plan benefits, except as and to the extent amounts
from the trust are actually used to pay a Participant’s Plan benefits. If the
Company does establish a trust under the Plan, the Company will determine how
much will be contributed to the trust and when, and trust assets will be
invested in accordance with the terms of the trust.

A Participant will have no direct or secured claim in any asset of the trust, or
in specific assets of the Company or any Employer, and will have the status of a
general unsecured creditor for any amounts due under this Plan.

Section 6. Payment of Excess Benefit.

 

  (a)

Time of Payment. A Participant’s Excess Benefit will be paid on the first day of
the month following the later of (i) the date that the Participant has a
Separation from Service and (ii) the date the Participant attains age 55 (the
“Benefit Payment Date”); provided that if a Participant’s Benefit Payment Date
is the first day of the month following the Participant’s Separation from
Service (because the Participant Separated from Service after attaining age 55),
the payment shall be deferred and made on the first day of the seventh month
following the Participant’s Separation from Service (the “Deferred Payment
Date”) and the Participant shall receive on the Deferred Payment Date an amount
equal to the Participant’s Excess Benefit plus interest that accrues on the
Participant’s Excess Benefit between the Benefit Payment Date and the Deferred
Payment Date. Simple interest shall be credited during the deferral period at
one half of the annual rate specified in Section 6(b). In the event that a
Participant’s Benefit Payment Date is the first day of the month following the
date that the Participant attains age 55 (because the Participant attained age
55 after Separating from Service), payment will be made as soon as practicable
after the Benefit Payment Date, but in no event more than 90 days after the
Benefit Payment Date. Notwithstanding the foregoing, in the event that a
Participant had a Separation from Service before January 1, 2009 and attained
age 55 prior to January 1, 2009, and such Participant’s benefit has not already
been paid, then (i) if the Participant Separated from Service on or after
July 1, 2008 and the Participant had attained age 55 prior to July 1, 2008, then
the Benefit Payment Date for such Participant shall be the date that is the
first day of the seventh month following the

 

2



--------------------------------------------------------------------------------

 

Participant’s Separation from Service; (ii) in all other cases, the
Participant’s Benefit Payment Date shall be January 1, 2009 or as soon as
practicable after such date, but in no event later than 90 days after such date.

 

  (b) Form of Payment. A Participant’s Excess Benefit will be paid in a lump
sum, the value of which will be determined using the Participant’s age as of his
or her Benefit Payment Date and reflecting the following assumptions: (i) the
annual interest rate on 30-year Treasury securities for the November preceding
the Plan Year that contains the Benefit Payment Date (or such other interest
rate as determined by the Committee from time to time in its sole discretion)
and (ii) the applicable mortality table prescribed under Section 417(e)(3) of
the Code for the Plan Year that contains the Benefit Payment Date, as published
by the IRS.

 

  (c) Separation from Service. “Separation from Service” or “Separating from
Service” shall mean the Participant’s termination of employment with the
Company, its subsidiaries and with each member of the controlled group (within
the meaning of Section 414 of the Code) of which the Company is a member. A
Participant will not be treated as having a Separation from Service during any
period the Participant’s employment relationship continues, such as a result of
a leave of absence, and whether a Separation from Service has occurred shall be
determined by the Vice President, Human Resources of the Company (on a basis
consistent with rules under Section 409A of the Code) after consideration of all
the facts and circumstances.

Section 7. Beneficiaries. A Participant’s beneficiary under this Plan will be
the same person or persons as his or her beneficiary under the Salaried
Retirement Plan.

Section 8. Administration of the Plan. This Plan will be administered by the FMC
Corporation Compensation and Organization Committee (the “Committee”). The
Committee has all necessary power to administer the Plan, including the
authority and duty to interpret and apply the Plan’s terms, adopt any rules or
regulations the Committee deems necessary or desirable to operate the Plan, make
whatever determinations are permitted or required to maintain or administer the
Plan and take any other actions that prove necessary to administer the Plan
properly, in accordance with its terms. Any decision of the Committee as to any
matter within its authority will be final, binding and conclusive upon the
Company, each Employer, and each Participant, former Participant, beneficiary or
other person claiming under or through any Participant or beneficiary. An action
of the Committee regarding a particular Participant will not be binding on the
Committee regarding an action to be taken as to any other Participant. A member
of the Committee may be a Participant, but he or she may not participate in any
decision that directly affects his or her rights under the Plan, or the
computation of his or her Excess Benefit. Each determination required or
permitted under the Plan will be made by the Committee in its sole and absolute
discretion. The Committee may delegate some or all of its Plan duties or
responsibilities.

 

3



--------------------------------------------------------------------------------

Section 9. Amendment and Termination. The Company may amend or terminate the
Plan by action of its Board of Directors, or by action of an officer or Company
employee or committee authorized by the Company’s Board of Directors to amend
the Plan. Any Employer may terminate its participation in the Plan at any time
by appropriate action, in its discretion. The Plan will automatically terminate
as to any Employer upon termination of the Employer’s participation in the
Salaried Retirement Plan. Notwithstanding the foregoing, no Plan amendment or
termination may adversely affect the right of a Participant (or of his or her
beneficiary) to a benefit accrued under this Plan before the date the amendment
is adopted or effective, whichever is later.

Section 10. Employment. Nothing in this Plan will be deemed to give any person
the right to remain in the employ of the Company, any Employer or any of its
affiliates, or affect the right of the Company, any Employer or any of its
affiliates to terminate or change the terms of any Participant’s employment,
with or without cause. By accepting any payment under this Plan, each
Participant, former Participant and designated beneficiary and each person
claiming under or through a Participant, former Participant or designated
beneficiary, is conclusively bound by any action or decision taken or made under
the Plan by the Committee, the Company or any Employer.

Section 11. Withholding for Taxes. Notwithstanding anything contained in this
Plan to the contrary, any Employer will withhold from any distribution or
deferral under the Plan whatever amount or amounts it reasonably believes is
required to be withheld to comply with the tax withholding provisions of the
Code or any state income tax act for purposes of paying any income, estate,
inheritance, employment or other tax attributable to any amounts distributable
under the Plan.

Section 12. Immunity of Committee Members. The members of the Committee may rely
upon any information, report or opinion supplied to them by any officer of an
Employer or any legal counsel, independent public accountant or actuary, and
will be fully protected in relying on any such information, report or opinion.
No member of the Committee will have any liability to the Company, any Employer
or any Participant, former Participant, beneficiary, person claiming under or
through any Participant or beneficiary, or other person interested or concerned
in connection with any Plan decision made by that member of the Committee, so
long as the decision was based on any such information, report or opinion, and
the Committee member relied on it in good faith.

Section 13. Effect on Other Employee Benefit Plans. Compensation accrued under
this Plan will not be included in the Participant’s compensation or earnings for
purposes of computing benefits under any other employee benefit plan maintained
or contributed to by the Company or any Employer.

Section 14. Non-Alienation of Benefits. A Participant’s rights to Excess
Benefits under the Plan cannot be granted, transferred, pledged or otherwise
assigned, in whole or in part, by the voluntary or involuntary acts of any
person, or by operation of law, and will not be liable or taken for any
obligation of the Participant. Any attempted grant, transfer, pledge or
assignment of a Participant’s rights to Plan benefits will be null and void and
without any legal effect.

 

4



--------------------------------------------------------------------------------

Section 15. Employer Liability. Each Employer is liable to pay the Plan benefits
earned or accrued for its eligible employees who are Participants. With the
consent of the Company’s Board of Directors (or of a duly appointed delegate of
the Board of Directors), any Employer may assume any other Employer’s Plan
liabilities and obligations. To the extent that an Employer assumes another
Employer’s Plan liabilities or obligations, the second Employer will be released
from any continuing obligation under the Plan. At the Company’s request, a
Participant, former Participant or designated beneficiary will sign any
documents reasonably required by the Company to effectuate the purposes of this
Section 15.

Section 16. Notices. Any notice required to be given by the Company, an Employer
or the Committee must be in writing and must be delivered in person, by
registered mail, return receipt requested, or by regular mail, telecopy or
electronic mail. Any notice given by mail will be deemed to have been given on
the date it was mailed, correctly addressed to the last known address of the
person to whom the notice is to be given.

Section 17. Gender, Number and Headings. Except where the context otherwise
requires, in this Plan the masculine gender includes the feminine, the feminine
includes the masculine, the singular includes the plural, and the plural
includes the singular. Headings are inserted for convenience only, are not part
of the Plan, and are not to be considered in the Plan’s construction.

Section 18. Controlling Law. The Plan will be construed according to the
internal laws of Delaware to the extent they are not preempted by any applicable
federal law.

Section 19. Successors. The Plan is binding on all persons entitled to benefits
under it, on their respective heirs and legal representatives, on the Committee
and its successor, and on any Employer and its successor, whether by way of
merger, consolidation, purchase or otherwise.

Section 20. Severability. If any provision of the Plan is held to be illegal or
invalid for any reason, that illegality or invalidity will not affect the
remaining provisions of the Plan, and the Plan will be enforced and
administered, from that point forward, as if the invalid provisions had never
been part of it.

Section 21. Subsequent Changes. All benefits to which any Participant,
beneficiary or other person is entitled under this Plan will be determined
according to the terms of the Plan as in effect when the Participant ceases to
be an employee for purposes of the Plan, and will not be affected by any
subsequent changes in Plan provisions, unless the Participant again becomes an
employee, or unless and to the extent the subsequent change expressly applies to
the Participant, his or her beneficiary, or other person claiming through or on
behalf of the Participant or beneficiary.

Section 22. Benefits Payable to Minors, Incompetents and Others. If any benefit
is payable to a minor, an incompetent, or a person otherwise under a legal
disability, or to a person the Committee reasonably believes to be physically or
mentally incapable of handling and disposing of his or her property, the
Committee has the power to apply all or any part of the benefit directly to the
care, comfort, maintenance, support, education or use of the person, or to

 

5



--------------------------------------------------------------------------------

pay all or any part of the benefit to the person’s parent, guardian, committee,
conservator or other legal representative, to the individual with whom the
person is living, or to any other individual or entity having the care and
control of the person. The Plan, the Committee, the Company and any Employer and
their employees and agents will have fully discharged their responsibilities to
the Participant or beneficiary entitled to a payment by making payment under
this Section 22.

Section 23. Compliance with Section 409A of the Code. The Plan is intended to be
operated in compliance with Section 409A of the Code. If any provision of the
Plan is subject to more than one interpretation, then the Plan shall be
interpreted in a manner that is consistent with Section 409A of the Code.

IN WITNESS WHEREOF, the Company has caused this Plan to be amended and restated
in its name and behalf as of this 17th day of December , 2008.

 

FMC CORPORATION By:  

/s/ Kenneth R. Garrett

  Kenneth R. Garrett   Vice-President of Human Resources Its:   & Corporate
Communications

 

6